DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 22, 2022 has been entered. The claims pending in this application are claims 1, 3, 4, 8-10, 14-16, and 33-43. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on August 22, 2022. Claims 1, 3, 4, 8-10, 14-16, and 33-43 will be examined. 

Claim Objections
Claim 3 or 34 is objected to because of the following informality: “the mismatched primer has a non-canonical nucleotide at the 3’ end thereof with respect to the a hybridized target sequence” should be “the mismatched primer has a non-canonical nucleotide at its 3’ end”.
Claim 8 is objected to because of the following informality: “detecting the one or more gene variations or the SNPs in the one or more templates” should be “detecting the gene variation or the SNP in the template” in order to correspond to the preamble. 
Claim 8 or 36 is objected to because of the following informality: “a target sequence” in bringing step should be “ a target sequence of the template”. 
Claim 14 or 39 is objected to because of the following informality: the word “and” in line 2 should be “,”. 
Claim 42 or 43 is objected to because of the following informality: the word “TaqMan” should be deleted since it is a live Trademark. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 3, 4, 8-10, 34-38, 42, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bringing the DNA polymerase of claim 1 or 33 into contact with a) a template; b) a matched primer and a mismatched primers; and c) a nucleotide triphosphate, does not reasonably provide enablement for (1) discriminating any kind of matched primer from any kind of mismatched primer using the Taq polymerase mutant of claim 1 or 33 wherein the matched primer is hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end; (2) exhibiting that a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 or 33 as a DNA polymerase;  (3) in vitro detecting a gene variation or SNP in a template using the methods recited in claims 8-10 or 36-38; and (4) performing competitive allele-specific TaqMan PCR (cast PCR) as recited in claim 42 or 43 using the PCR kit of claim 14 or 39. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of The Invention
The claims are drawn a method for discriminating a matched primer from a mismatched primer using the Taq polymerase mutant of claim 1 or 33, a method for exhibiting that a Ct value of an amplification of a target sequence comprising a matched primer is lower than a Ct value of an amplification of a target sequence comprising a mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 or 33 as a DNA polymerase, a method of in vitro detecting a gene variation or SNP in a template using the methods recited in claims 8-10 or 36-38, and a method of performing competitive allele-specific TaqMan PCR (cast PCR). The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claim 3 encompasses a method for discriminating any kind of matched primer from any kind of mismatched primer using the Taq polymerase mutant of claim 1 wherein the matched primer is hybridized with the a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end. Claim 4 encompasses a method for exhibiting that a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 as a DNA polymerase. Claims 8-10 encompass a method of in vitro detecting a gene variation or SNP in a template, the method comprising: bringing the DNA polymerase of claim 1 into contact with a) a template; b) any kind of matched primer and any kind of mismatched primer and c) a nucleoside triphosphate, wherein the matched primer and the mismatched primer are hybridized with a target sequence, detecting the gene variation or the SNP in the templates. Claim 34 encompasses a method for discriminating any kind of matched primer from any kind of mismatched primer using the Taq polymerase mutant of claim 33 wherein the matched primer is hybridized with the a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end. Claim 35 encompasses a method for exhibiting that a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 33 as a DNA polymerase. Claims 36-38 encompass a method of in vitro detecting a gene variation or SNP in a templates, the method comprising: bringing the DNA polymerase of claim 33 into contact with a) a template; b) any kind of matched primer and any kind of mismatched primer; and c) a nucleoside triphosphate, wherein the matched primer and the mismatched primer are hybridized with a target sequence, detecting the gene variation or the SNP in the template. Claim 42 encompasses a method of performing competitive allele-specific TaqMan PCR (cast PCR) using the PCR kit of claim 14. Claim 43 encompasses a method of performing competitive allele-specific TaqMan PCR (cast PCR) using the PCR kit of claim 39.
Working Examples
The specification provides working examples (see pages 44-69): (1) Mutagenesis of Taq Polymerase; (2) Introduction of E507K Variation; (3) Performance of qPCR Using DNA Polymerase of the Present Invention; (4) Introduction of R587I Variation; (5) Performance of qPCR Using “E507K/R536K/R587I/R660V” Taq Polymerase; (6) Optimization of KCl Concentration in Reaction Buffer; (7) Optimization of (NH4)2SO4 concentration in reaction buffer; (8) Addition of TMAC to Reaction Buffer and Optimization of TMAC Concentration; and (9) Optimization of KCl, (NH4)2SO4 and TMAC Concentrations in Reaction Buffer.
The specification provides no working example for (1) discriminating any kind of matched primer from any kind of mismatched primer using the Taq polymerase mutant of claim 1 or 33 wherein the matched primer is hybridized with the a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end; (2) exhibiting that a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 or 33 as a DNA polymerase;  (3) in vitro detecting a gene variation or SNP in a template using the methods recited in claims 8-10 or 36-38; and (4) performing competitive allele-specific TaqMan PCR (cast PCR) as recited in claim 42 or 43using the PCR kit of claim 14 or 39.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 44-69): (1) Mutagenesis of Taq Polymerase; (2) Introduction of E507K Variation; (3) Performance of qPCR Using DNA Polymerase of the Present Invention; (4) Introduction of R587I Variation; (5) Performance of qPCR Using “E507K/R536K/R587I/R660V” Taq Polymerase; (6) Optimization of KCl Concentration in Reaction Buffer; (7) Optimization of (NH4)2SO4 concentration in reaction buffer; (8) Addition of TMAC to Reaction Buffer and Optimization of TMAC Concentration; and (9) Optimization of KCl, (NH4)2SO4 and TMAC Concentrations in Reaction Buffer, the specification does not provide a guidance to (1) discriminate any kind of matched primer from any kind of mismatched primer using the Taq polymerase mutant of claim 1 or 33 wherein the matched primer is hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end; (2) exhibit that a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 or 33 as a DNA polymerase;  (3) in vitro detect a gene variation or SNP in a template using the methods recited in claims 8-10 or 36-38; and (4) perform competitive allele-specific TaqMan PCR (cast PCR) as recited in claim 42 or 43 using the PCR kit of claim 14 or 39. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to (1) discriminate any kind of matched primer from any kind of mismatched primer using the Taq polymerase mutant of claim 1 or 33 wherein the matched primer is hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end; (2) exhibit that a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 or 33 as a DNA polymerase;  (3) in vitro detect a gene variation or SNP in a template using the methods recited in claims 8-10 or 36-38; and (4) perform competitive allele-specific TaqMan PCR (cast PCR) as recited in claim 42 or 43 using the PCR kit of claim 14 or 39.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether (1) any kind of matched primer can be discriminated from any kind of mismatched primer using the Taq polymerase mutant of claim 1 or 33 wherein the matched primer is hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end; (2) a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 or 33 as a DNA polymerase; (3) a gene variation or SNP in a template can be in vitro detected using the methods recited in claims 8-10 and 36-38; and (4) competitive allele-specific TaqMan PCR (cast PCR) as recited in claim 42 or 43 can be performed using the PCR kit of claim 14 or 39.
First, although the specification teaches to discriminate a matched primer from a mismatched primer by comparing the Ct value of a qPCR reaction in the presence of a nucleic acid template, a matched primer, and the Taq polymerase mutant recited in claim 1 or 33 with the Ct value of a qPCR reaction in the presence of the nucleic acid template, a mismatched primer, and the Taq polymerase mutant recited in claim 1 or 33 when the nucleic acid template is a nucleic acid including SNP rs1408799 or a nucleic acid including SNP rs1015362 or a nucleic acid including SNP rs4911414 or KRAS gene including Q61H variation or KRAS gene including G13D variation or KRAS gene including G12S variation or EGFR gene including L858R variation and the matched primer and the mismatched primer are specific primers in Table 13 or Table 22 or Table 25 or Table 27 or Table 29 or Table 31 (see Examples 3 and 5 of US 2020/0149018 A1, which is US Publication of this instant case), the scopes of claims 3, 4, 34, and 35 are much broader than the teachings of the specification because claims 3, 4, 34, and 33-35 do not require that the template used in the qPCR reaction is a nucleic acid including SNP rs1408799 or a nucleic acid including SNP rs1015362 or a nucleic acid including SNP rs4911414 or KRAS gene including Q61H variation or KRAS gene including G13D variation or KRAS gene including G12S variation or EGFR gene including L858R variation and the matched primer and the mismatched primer are specific primers in Table 13 or Table 22 or Table 25 or Table 27 or Table 29 or Table 31. Since claim 3 or 4 or 34 or 35 does not provide the information related to the target sequence, the matched primer and the mismatched primer, does not indicate what is the difference between the matched primer and the mismatched primer and where is one or more mismatches located in mismatched primer, and the specification does not show that the Ct value of a qPCR reaction in the presence of a nucleic acid template, a matched primer for the nucleic acid template which comprises any kind of sequence, and the Taq polymerase mutant recited in claim 1 or 33 is lower than the Ct value of a qPCR reaction in the presence of the nucleic acid template, a mismatched for the nucleic acid template which comprises any kind of sequence and the Taq polymerase mutant recited in claim 1 or 33, if a target sequence recited in claim 3 or 4 or 34 or 35 is any kind of target nucleic acid sequence and the matched primer and the mismatched primer recited in claim 3 or 4 or 34 or 35 are primers which have any kind of target sequence, without knowing the information of the target sequence, the matched primer and the mismatched primer, it is unpredictable how any kind of matched primer can be discriminated from any kind of  mismatched primer wherein the matched primer is hybridized with any kind of target sequence and the mismatched primer has a non-canonical nucleotide at its 3’ end as recited in claims 3 and 34 and how the amplification of the target sequence comprising the matched primer can exhibit a Ct value lower than the amplification of the target sequence comprising the mismatched primer as recited in claims 4 and 35. 
Second, although the specification teaches to detect: (1) SNP rs1408799 or SNP rs1015362 or a SNP rs4911414 by qPCR of a nucleic acid including SNP rs1408799 or a nucleic acid including SNP rs1015362 or a nucleic acid including SNP rs4911414 using specific primers in Table 13 and comparing the Ct value in a qPCR reaction using a mismatched primer specific for SNP rs1408799 or a mismatched primer specific for SNP rs1015362 or a mismatched primer specific for SNP rs4911414 in Table 13 with the Ct value in a qPCR reaction using a matched primer corresponding to the mismatched primer specific for SNP rs1408799 or a matched primer corresponding to the mismatched primer specific for SNP rs1015362 or a matched primer corresponding to the mismatched primer specific for SNP rs4911414 in Table 13; (2) Q61H variation or G13D variation or G12S variation in KRAS gene by qPCR of KRAS gene including Q61H variation or KRAS gene including G13D variation or KRAS gene including G12S variation using specific primers in Table 22 or Table 25 or Table 27 or Table 29 and comparing the Ct value in a qPCR reaction using a mismatched primer specific for Q61H of KRAS gene variation or a mismatched primer specific for G13D variation of KRAS gene or a mismatched primer specific for G12S variation of KRAS gene in Table 22 or Table 25 or Table 27 or Table 29 with the Ct value in a qPCR reaction using a matched primer corresponding to the mismatched primer specific for Q61H variation of KRAS gene or a matched primer corresponding to the mismatched primer specific for G13D variation of KRAS gene or a matched primer corresponding to the mismatched primer specific for G12S variation of KRAS gene in Table 22 or Table 25 or Table 27 or Table 29; and (3) L858R variation in EGFR gene by qPCR of EGFR gene including L858R variation using specific primers in Table 31 and comparing the Ct value in a qPCR reaction using a mismatched primer specific for L858R variation of EGFR gene in Table 31 with the Ct value in a qPCR reaction using a matched primer corresponding to the mismatched primer specific for L858R variation of EGFR gene in Table 31 (see Examples 3 and 5 of US 2020/0149018 A1, which is US Publication of this instant case), the scopes of claims 8-10 and 36-38 are much broader than the teachings of the specification because claim 8 or 36 do not require to detect a gene variation or a SNP in a specific gene. Although claim 8 requires bringing the DNA polymerase of claim 1 into contact with a) a template; b) a matched primer and a mismatched primer; and c) a nucleoside triphosphate, wherein the matched primers and the mismatched primers are hybridized with a target sequence, while claim 36 requires bringing the DNA polymerase of claim 33 into contact with a) a template; b) a matched primer and a  mismatched primer; and c) a nucleoside triphosphate, wherein the matched primer and the  mismatched primer are hybridized with a target sequence, since claim 8 or 36 does not indicate how to detect a gene variation or SNP in a templated using a matched primer and a mismatched primer and does not indicate that, based on what standard, the gene variation or SNP can be considered to be existed in the template, it is unpredictable how the gene variations or SNP in the template can be detected in vitro using the methods recited in claims 8-10 and 36-38. Furthermore, since claim 9 or 37 does not indicate where an amplification product comes from, it is unpredictable how a melting temperature of a double strand DNA of an amplification product can be analyzed using a double strand-specific dye binding to the double strand DNA of the amplification product as recited in claims 9 and 37. In addition, it is known that “the tetra-primer amplification refractory mutation system-polymerase chain (ARMS–PCR) reaction is a simple and economical method to genotype single nucleotide polymorphisms (SNPs). It uses four primers in a single PCR and is followed just by gel electrophoresis” and one pair of the two pairs of primers is specific for one allele of two alleles of a PCR template and another pair of the two pairs of primers is specific for another allele of the two alleles of the PCR template (see abstract and Figure 1 from Medrano et al., Mol. Biotechnol., 56, 599-608, 2014). Since claim 8 or 36 does not require to generate an amplification product or does not require that the mismatched primer is gene variation-specific primer or allele-specific primer or does not require two pairs of primers wherein one pair of the two pairs of primers is specific for one allele of two alleles of the template and another pair of the two pairs of primers is specific for another allele of the two alleles of the template, it is unpredictable how the method is accomplished by an analysis of an amplification product on agarose gel after standard PCR or by gene variation-specific amplification or allele-specific amplification through using real-time PCR or by tetra-primer amplification-refractory mutation system PCR as recited in claims 10 and 38. 
	Third, it is known that “[C]ompetitive allele-specific hydrolysis probes (TaqMan) PCR is a modification of the Taqman based allele specific PCR which works by combining a mutant allele-specific primer (ASP) with a wild type allele-specific blocker (ASB) in the same PCR reaction. The use of a molecular blocker completely suppresses the amplification of the wild type allele in order to not interfere with the amplification of the mutant allele and improve the specificity as well as the sensitivity of the assay” (see page 2, third paragraph from Barbano et al., Nature Scientific Reports, 5, 18592, 2015). Since claim 42 or 43 does not require that the mismatched primer in the PCR kit of claim 14 or 39 is a mutant allele-specific primer and the PCR kit of claim 14 or 39 has a wild type allele-specific blocker used for completely suppressing the amplification of the wild type allele, if the mismatched primer in the PCR kit of claim 14 or 39 is not a mutant allele-specific primer and the PCR kit of claim 14 or 39 does not have a wild type allele-specific blocker used for completely suppressing the amplification of the wild type allele, it is unpredictable how a method of performing competitive allele-specific TaqMan PCR (cast PCR) recited in claim 42 or 43 can be carried out using the PCR kit of claim 14 or 39. 
Case law has established that “(t)o be enabling, the specification of a patent must teach . those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether (1) any kind of matched primer can be discriminated from any kind of mismatched primer using the Taq polymerase mutant of claim 1 or 33 wherein the matched primer is hybridized with the a target sequence, and the mismatched primer has a non-canonical nucleotide at its 3’ end; (2) a Ct value of an amplification of a target sequence comprising any kind of matched primer is lower than a Ct value of an amplification of a target sequence comprising any kind of  mismatched primer in a qPCR using the Taq polymerase mutant of claim 1 or 33 as a DNA polymerase;  (3) a gene variation or SNP in a template can be in vitro detected using the methods recited in claims 8-10 and 36-38; and (4) competitive allele-specific TaqMan PCR (cast PCR) as recited in claim 42 or 43 can be performed using the PCR kit of claim 14 or 39.
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 7last paragraph bridging to page 8, second paragraph of applicant’s remarks, applicant argues that “the instant specification provides Examples demonstrating that the two Taq polymerase mutants (i.e, E507K/R536K/R660V and E507K/R536K/R587I/R660V Taq polymerase mutants) themselves have an increased mismatch discrimination than wild type Taq polymerase in detecting various genetic variations or SNPs. Once a target sequence is determined, designing a matched primer and a mismatched primer for the target sequence may be accomplished. Therefore, without knowing the information of the target sequence, the matched primer and the mismatched primer, the instant specification enables person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 3, 4, 34 and 35. For example, the Applicant refers to U.S. Patent No. 10,227,643, which was deemed to meet the enablement requirement, provides only some Examples using a template F33A or F33G for the match or mismatch case. Claims 6 and 7 of US 10,227,643” “do not limit that the target sequence is a specific target nucleic acid sequence and the matched primer and the mismatched primer are specific primers for a specific target nucleic acid sequence”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “[O]nce a target sequence is determined, designing a matched primer and a mismatched primer for the target sequence may be accomplished. Therefore, without knowing the information of the target sequence, the matched primer and the mismatched primer, the instant specification enables person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 3, 4, 34 and 35”, the phrase “a target sequence is determined” in the first part of this argument and the phrase “without knowing the information of the target sequence” in the second part of this argument contradict each other. Since claim 3 or 4 or 34 or 35 does not provide the information related to the target sequence, the matched primer and the mismatched primer, does not indicate what is the difference between the matched primer and the mismatched primer and where is one or more mismatches located in mismatched primer, and the specification does not show that the Ct value of a qPCR reaction in the presence of a nucleic acid template, a matched primer for the nucleic acid template which comprises any kind of sequence, and the Taq polymerase mutant recited in claim 1 or 33 is lower than the Ct value of a qPCR reaction in the presence of the nucleic acid template, a mismatched for the nucleic acid template which comprises any kind of sequence and the Taq polymerase mutant recited in claim 1 or 33, if a target sequence recited in claim 3 or 4 or 34 or 35 is any kind of target nucleic acid sequence and the matched primer and the mismatched primer recited in claim 3 or 4 or 34 or 35 are primers which have any kind of target sequence, without knowing the information of the target sequence, the matched primer and the mismatched primer, it is unpredictable how any kind of matched primer can be discriminated from any kind of  mismatched primer wherein the matched primer is hybridized with any kind of target sequence and the mismatched primer has a non-canonical nucleotide at its 3’ end as recited in claims 3 and 34 and how the amplification of the target sequence comprising the matched primer can exhibit a Ct value lower than the amplification of the target sequence comprising the mismatched primer as recited in claims 4 and 35. Furthermore, although applicant argues that “the Applicant refers to U.S. Patent No. 10,227,643, which was deemed to meet the enablement requirement, provides only some Examples using a template F33A or F33G for the match or mismatch case. Claims 6 and 7 of US 10,227,643” “do not limit that the target sequence is a specific target nucleic acid sequence and the matched primer and the mismatched primer are specific primers for a specific target nucleic acid sequence”, since U.S. Patent No. 10,227,643 is not related to this instant case and the Office reviews a case is based on case by case basis, this argument is unrelated to the rejection and is not persuasive. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 or 37 is rejected as vague and indefinite. Since claim 9 or 37 does not indicate where an amplification product comes from, one of skill in the art would not understand how a melting temperature of a double strand DNA of an amplification product can be analyzed using a double strand-specific dye binding to the double strand DNA of the amplification product as recited in claims 9 and 37. Please clarify. 
Claim 10 or 38 is rejected as vague and indefinite. Since claim 10 or 38 does not indicate where an amplification product comes from, one of skill in the art would not understand how 
the method can be accomplished by an analysis of an amplification product on agarose gel after standard PCR. Please clarify. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14. 	Claims 1, 15, 6, 33, 40, and 41 are allowed over prior art. 
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 3, 2022